Citation Nr: 0123781	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-18 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability evaluation based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from November 1967 to November 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock Arkansas. 

In October 1996, the Board, in part, denied service 
connection for a back disorder and remanded the issue of 
entitlement to a higher evaluation for post-traumatic stress 
disorder.  In November 1997, the United States Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter Court) vacated and remanded the 
Board's decision as it pertained to the issue of service 
connection for a back disorder.  In June 1998, the Board 
remanded that issue for further development in furtherance of 
the Court's order.  In August 1999, the Board remanded this 
case with respect to all three issues currently on appeal in 
response to the veteran's request for a hearing, which the 
veteran was afforded in April 2001.  The case is again before 
the Board for review.  

The Board observes that the veteran, through his 
representative, during a hearing in October 1998, raised as 
an issue entitlement to an increased evaluation for a right 
knee disorder.  The veteran made reference to that issue 
again during a hearing in April 2001.  That issue is referred 
to the RO for appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

During his testimony in April 2001 and in October 1998, the 
veteran referred to treatment by a number of health care 
providers.  It is not clear that records of treatment by all 
these health care providers have been made part of the claims 
file.  During his April 2001 hearing, for instance, the 
veteran referred to a physician identified as Dr. Rica or 
Reagan, as well as a Dr. Hackbar and a chiropractor 
identified as Dr. Barnette.  The veteran also indicated that 
he received outpatient psychiatric care from Dr. Nasdahl.  
During hearings in October 1998 and August 1994, the veteran 
also indicated that he received treatment through Dr. Lyons 
and Dr. Thomas.  The claims file does not appear to contain 
records of treatment by these physicians.  The RO does not 
appear to have requested that the veteran provide contact 
information for the named physicians or otherwise appear to 
have attempted to secure the records of those physicians.  
The claims file also does not reveal a recent request for 
records of treatment provided through VA facilities.  Any 
additional pertinent records of treatment should be obtained.  

In addition, the veteran indicated during the hearing in 
April 2001 that he was in receipt of Social Security 
disability benefits.  Any decision awarding such benefits and 
the medical evidence utilized in making such a decision may 
be pertinent to the claims on appeal and should be obtained.  

The Board notes that the veteran underwent a VA psychiatric 
examination in November 1996, pursuant to an earlier remand 
by the Board.  The report of that examination indicates that 
the veteran was seen without the benefit of the claims file.  
An examination by an examiner who has access to and who has 
reviewed the claims file would be relevant to a proper 
adjudication of the veteran's disability.  

The Board further observes that substantive changes were made 
to the schedular criteria for evaluating psychiatric 
disorders, including post-traumatic stress disorder, as 
defined in 38 C.F.R. §§ 4.125-4.132, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52707 (1996).  Where the law or 
regulations governing a claim change while the claim is 
pending, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

Finally, the Board observes with respect to the veteran's 
claim for an increased evaluation for post-traumatic stress 
disorder that this appeal arises from an initial grant of 
service connection, which assigned the disability an initial 
evaluation.  The entire period in question must be considered 
to ensure that consideration is given to the possibility of 
staged ratings, that is, separate ratings must be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

With respect to the veteran's claim for a total evaluation 
based upon individual unemployability, the Board observes 
that, since the filing of the veteran's claim in January 
1997, the RO has not afforded the veteran a medical 
examination to ascertain the overall disability resulting 
from the veteran's various service-connected disorders.  Such 
an examination would be pertinent to the veteran's claim that 
his various disabilities render him unemployable.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Accordingly, this case is REMANDED for the following:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and the final rule 
published at 66 Fed. Reg. 45620 (August 
29, 2001) is fully complied with and 
satisfied.

2.  As part of its development, the RO 
should contact the SSA and obtain any 
decisions granting the veteran disability 
benefits, as well as any evidence 
utilized by the SSA in making its 
determination.

3.  The RO should also contact the 
veteran and request that the veteran 
identify all records of health care 
providers who have treated the veteran, 
since his discharge from service, for a 
service-connected disorder and/or for a 
back disorder.  The RO should 
specifically request any information 
necessary to obtain records of treatment 
provided by Dr. Rica or Reagan, as well 
as Dr. Hackbar, Dr. Barnette, Dr. 
Nasdahl, Dr. Thomas, and Dr. Lyons.  In 
addition, the RO should obtain all 
records of treatment provided through VA 
facilities in Memphis, Tennessee, and 
Jonesboro, Arkansas.  

4.  Thereafter, the veteran should be 
afforded an examination to ascertain the 
severity of the veteran's post-traumatic 
stress disorder.  The examiner should 
report all symptomatology associated with 
post-traumatic stress disorder and should 
provide a GAF evaluation of post-
traumatic stress disorder.  The examiner 
should offer an opinion as to the extent 
to which post-traumatic stress disorder 
interferes with or precludes employment. 
The examiner should provide the complete 
rationale on which the opinion is based.  
The claims file must be made available to 
the examiner for review.

5.  The RO should also afford the veteran 
examination(s) to ascertain the level of 
disability resulting from the veteran's 
various service-connected disabilities 
other than post-traumatic stress 
disorder.  The examiner(s) should provide 
sufficient findings to rate each of the 
veteran's service-connected disabilities, 
other than post-traumatic stress 
disorder.  The examiner(s) should offer 
an opinion as to the extent to which the 
veteran's various service-connected 
disabilities interfere with or preclude 
employment.  The examiner(s) should 
provide the complete rationale on which 
the opinion is based.  The claims file 
must be made available to the examiner(s) 
for review.

6. Thereafter, the RO should readjudicate 
the claims.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




